      Case 1:16-cr-00215-ELR-AJB Document 98 Filed 07/29/21 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


TOVIAS DUNTON,                 * MOTION TO VACATE
BOP Reg. #54764-019,           * 28 U.S.C. § 2255
                               *
         Petitioner,           *
                               * CRIMINAL ACTION NO.
               v.              * 1:16-CR-215-ELR-AJB-1
                               *
UNITED STATES OF AMERICA,      * CIVIL ACTION NO.
                               * 1:18-CV-2844-ELR
         Respondent.           *
                               *
                          _________

                                     ORDER
                                     _________


      This matter is before the Court for consideration of the Report and

Recommendation (“R&R”) of Magistrate Judge Alan J. Baverman. [Doc. 96].

Petitioner filed a pro se §2255 Motion. [Doc. 49]. The Government filed a response

in opposition, [Doc. 55], and Petitioner filed a reply. [Doc. 57]. Petitioner then filed

a supplemental brief through counsel. [Doc. 75]. The Government filed a response in

opposition [Doc. 80], and the Petitioner filed a reply. [Doc. 89]. The Court held an

evidentiary hearing on one of the grounds of Petitioner’s pro se §2255 motion. [Docs.

82 and 90]. The Court ordered Petitioner’s counsel to file a post-hearing brief, but

counsel failed to do so. [Docs. 82 and 92]. Judge Baverman recommends that
      Case 1:16-cr-00215-ELR-AJB Document 98 Filed 07/29/21 Page 2 of 3




Petitioner’s § 2255 Motion [Doc. 49] be denied and a Certificate of Appealability be

denied as well. Judge Baverman also recommends that Petitioner’s counseled

supplemental petition [Doc. 75] be dismissed as untimely.

      After conducting a careful and complete review of a magistrate judge’s findings

and recommendations, a district court judge may accept, reject, or modify a magistrate

judge’s R&R. 28 U.S.C. § 636(b)(1)(C); Williams v Wainwright, 681 F.2d 732 (11th

Cir. 1982). No objections to the magistrate judge’s R&R have been filed, and

therefore, the Court has reviewed the R&R for plain error. See United States v Slay,

714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.

     Accordingly the Court ADOPTS the R&R [Doc. 96] as the Opinion and Order

of this Court. For the reasons stated in the R&R, the Court DENIES Petitioner’s

Motion to vacate sentence under 28 U.S.C. § 2255. [Doc. 49].         Additionally, the

Court DECLINES to issue a certificate of appealability because after considering 28

U.S.C. § 2253(c)(2), the Court finds that Petitioner has not made a substantial showing

of the denial of a constitutional right. The Court also DISMISSES as untimely the

supplemental petition. [Doc. 75]. The Court DIRECTS the Clerk to CLOSE the civil




                                          2
       Case 1:16-cr-00215-ELR-AJB Document 98 Filed 07/29/21 Page 3 of 3




case associated with Petitioner’s § 2255 Motion: Civil Action No. 1:18-CV-2844-

ELR.

       SO ORDERED, this 28th day of July, 2021.



                                           ______________________
                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia




                                       3
